Citation Nr: 1758774	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-09 056A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for pulmonary tuberculosis.

2.  Entitlement to service connection for pulmonary tuberculosis. 

3.  Entitlement to service connection for prostate hypertrophy.

4.  Entitlement to service connection for hypertension to include as due to exposure to herbicide agents.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from November 1968 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran testified before the undersigned Veterans Law Judge at a hearing in May 2017 and a transcript of the hearing is of record. 

The issues of entitlement to service connection for pulmonary tuberculosis, entitlement to service connect for prostate hypertrophy, and entitlement to service connection for hypertension to include as due to exposure to herbicide agents are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for pulmonary tuberculosis was previously considered and denied by the RO in August 1977.  The Veteran did not appeal this decision or submit new evidence with one year. 
2.  The evidence of record since the August 1977 rating decision is not cumulative of evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for pulmonary tuberculosis. 


CONCLUSIONS OF LAW

1.  The August 1977 rating decision that denied the Veteran's claim for service connection for pulmonary tuberculosis is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.201, 20.202, 20.302, 20.1103 (2017).

2.  The evidence received since the August 1977 rating decision is new and material, and the claim for service connection for pulmonary tuberculosis is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To reopen a claim which has been denied by a final decision, the claimant must present new and material evidence. 38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

In an August 1977 rating decision, the RO determined that service connection for pulmonary tuberculosis was not warranted.  The RO considered the Veteran's positive tuberculosis test in service and treatment for tuberculosis post-service but found that though the Veteran had a positive test in service his tuberculosis was not considered active.  The RO noted there was no treatment shown for tuberculosis within 3 years post-service.  Therefore, the RO denied the Veteran's claim.  The Veteran was notified of that decision and his appeal rights; however, he did not file an appeal.  In general, the rating decisions that are not timely appealed are final.  See 38 38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  There was also no new and material evidence received within one year of the issuance of the decision.  Thus, the August 1977 rating decision is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.302, 20.1103 (2017).

In March 2012, the Veteran filed an application to reopen the claim.  The evidence received since the August 1977 rating decision includes the Veteran's VA treatment records and testimony from the Veteran at his May 2017 Board hearing.  At the Board hearing the Veteran testified that he experienced symptoms of tuberculosis in in service such as night sweats and tiredness.   The Veteran also testified that he still experienced those symptoms.  The Veteran's VA treatment records also document the Veteran's continued complaints of night sweats and tiredness.  The Board finds that the new evidence triggers the VA's duty to assist by requiring a VA examination and medical opinion.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Thus, the Board concludes that new and material evidence has been received to reopen the Veteran's claim for pulmonary tuberculosis.  38 C.F.R. § 3.156(a).  However, as discussed below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed. 


ORDER

New and material evidence having been submitted, the claim for service connection for pulmonary tuberculosis is reopened, and to this extent only, the appeal is granted. 


REMAND

The Board concludes this case must be remanded to afford the Veteran an opportunity to have a VA examination for his pulmonary tuberculosis, prostate hypertrophy, and hypertension.  A VA examination is required when there is an indication that the disability may be associated with the Veteran's service.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board notes the Veteran has never had a VA examination for his pulmonary tuberculosis and finds an examination is necessary to adequately adjudicate the service connection claim due to his reports of symptoms during the appeal period.  

The Board acknowledges the Veteran received a VA examination for his prostate hypertrophy in November 2012.  However, once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board concludes the November 2012 VA examination was inadequate as the VA examiner did not provide an adequate rationale for why there was no nexus between the Veteran's in-service urination problems and his current diagnosis of prostate hypertrophy.  Thus, the Board finds it necessary for the VA examiner to provide an addendum opinion concerning a possible nexus between the Veteran's in-service symptoms and his current diagnosis. 

Additionally, the Board acknowledges the Veteran had a VA examination for his hypertension in May 2016.  However, the VA examiner only discussed whether the Veteran's hypertension was related to his service-connected diabetes mellitus.  The examiner's opinion regarding whether the Veteran's hypertension was caused or aggravated by his service-connected diabetes mellitus is adequate. 

However, the examiner did not opine as to whether the Veteran's hypertension was caused by his herbicide agent exposure in Vietnam.  The National Academy of Sciences (NAS) has placed hypertension in the category of "limited or suggestive evidence of an association" with exposure to herbicides.  See e.g., Health Effects Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540, 32,549 (June 8, 2010) ("In Update 2006, NAS concluded that there was 'limited or suggestive evidence of an association between exposure to the compounds of interest and hypertension.'"); Health Outcomes Not Associated With Exposure to Certain Herbicide Agents; Veterans and Agent Orange: Update 2008, 75 Fed. Reg. 81,332, 81,333 (December 27, 2010) (NAS, in 2008, categorized certain health outcomes, including hypertension, to have "'limited or suggestive evidence of an association.'  This category is defined to mean that evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence.").  This was reiterated again in Update 2010.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924, 47,926 (Aug. 10, 2012).  Because hypertension may be associated with herbicide agent exposure a VA examination is needed to determine a nexus between the Veteran's disability and in-service exposure.  

Furthermore, the Veteran seeks service connection for hypertension as secondary to his service-connected hypertensive heart disease.  As previously noted, the Veteran's hypertension was only evaluated as it related to his service-connected diabetes mellitus.  Accordingly, a VA examination is also necessary to determine if the Veteran's hypertension is caused or aggravated by his service-connected hypertensive heart disease.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine first whether the Veteran has active pulmonary tuberculosis.  If the Veteran's pulmonary tuberculosis is active, the VA examiner must then opine as to the nature and etiology of his pulmonary tuberculosis.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's pulmonary tuberculosis began during active service; is related to an incident of service; or, began within three years after discharge from active service. 

The examiner must provide all findings, along with a complete rationale for his or her opinion(s) in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion.

2.  Return the Veteran's claims file to the examiner who conducted the November 2012 VA examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  A new examination is only required if deemed necessary by the examiner.  

The examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's prostate hypertrophy began during active service or is related to an incident of service, including his urinary symptoms.

The examiner must provide all findings, along with a complete rationale for his or her opinion(s) in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion.

3.  Return the Veteran's claims file to the examiner who conducted the May 2016 hypertension opinion so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a qualified clinician .  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  A new examination is only required if deemed necessary by the examiner.  

The examiner must provide opinions as to the following:

a. Whether it is at least as likely as not that the Veteran's hypertension is directly related to his herbicide agent exposure.  It is insufficient for the examiner to provide a negative opinion merely because hypertension is not a condition on the presumption list for herbicide agents. 

b. Whether it is at least as likely as not that the Veteran's hypertension was caused by his hypertensive heart disease.

c. Whether it is at least as likely as not that the Veteran's hypertension was aggravated by his hypertensive heart disease.

The examiner must provide all findings, along with a complete rationale for his or her opinion(s) in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. Martz Ames 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


